LAWSON, Justice,
This is an appeal from a decree sustaining a plea in abatement and dismissing the bill of complaint without awarding costs. Such a decree will not support an appeal. Dorrough v. McKee, 264 Ala. 663, 89 So.2d 77, and cases there -cited.
This court will ex mero motu "dismiss an appeal which is predicated on a nonappealable order. State ex rel. Powell et al. v. General Acceptance Corp., 269 Ala. 627, 114 So.2d 920.
Appeal dismissed.
LIVINGSTON, Cv J., and MERRILL and HARWOOD, JJ., concur.